      Case 2:19-cv-00874-GMN-EJY Document 37 Filed 01/22/21 Page 1 of 3




 11   RAMZY PAUL LADAH, ESQ.
      Nevada Bar No. 11405
 22
      LADAH LAW FIRM
 33   517 S. Third Street
      Las Vegas, NV 89101
 44   litigation@ladahlaw.com
      T: 702.252.0055
 55   Attorneys for Plaintiff Laura Peters
 66

 77

 88                                UNITED STATES DISTRICT COURT
  9
 9                                       DISTRICT OF NEVADA
10
10
11
11    LAURA PETERS,                                       CASE NO.: 2:19-cv-00874-GMN-EJY
12
12                   Plaintiff,
13    v.                                                  Stipulation and Order Extending
13                                                        Deadline to Respond to Defendant’s
14    SWIFT TRANSPORTATION CO. OF                         Motion to Set Rule 35 Examinations (ECF
14
15    ARIZONA, LLC; DOE DRIVER; DOES I                    No. 35) (First Request)
15    through XX, inclusive; and ROE BUSIENSS
16    ENTITIES I through XX, inclusive,
16
17                   Defendants.
17
18
18
19           Plaintiff, LAURA PETERS (“Plaintiff”), and Defendant, SWIFT TRANSPORTATION
19
20    CO. OF ARIZONA, LLC (“Defendant”), by and through their respective, undersigned counsel
20
21    of record, hereby stipulate and agree to extend the deadline for Plaintiff to respond to
21
22    Defendant’s Motion to Set Rule 35 Examinations (ECF No. 35) from Friday, January 22, 2021
22
23    to Tuesday, January 26, 2021. The Motion was filed on January 8, 2021. This is the first
23
24    stipulation for an extension of time to respond to the Motion.
24
25           The parties respectfully submit that this extension is appropriate, and necessary, to
25
26    accommodate party counsel’s ongoing, good-faith efforts to resolve the issues raised in
26
27    Defendant’s aforesaid motion by way of stipulation. The short extension of time sought herein
28
                                                      1
      Case 2:19-cv-00874-GMN-EJY Document 37 Filed 01/22/21 Page 2 of 3




 11   affords the parties further time and opportunity to work toward their mutual goals of advancing

 22   discovery and avoiding judicial intervention.

 33          The parties aver this stipulation is not being submitted for reasons of delay or for any

 44   other untoward purpose.

 55   DATED this 21st day of January, 2021.           DATED this 21st day of January, 2021.
                                                      WEINBERG, WHEELER, HUDGINS, GUNN
 66   LADAH LAW FIRM, PLLC                            & DIAL, LLC
 77                                                   /s/ Ryan T. Gormley, Esq.
      /s/ Ramzy P. Ladah, Esq.
 88   ____________________________________            ________________________________________
      Ramzy Paul Ladah, Esq. SBN: 11405               D. Lee Roberts, Jr., Esq., SBN: 8877
  9   517 S. Third Street                             Ryan T. Gormley, Esq., SBN: 13494
 9
10    Las Vegas, NV 89101                             6385 South Rainbow Blvd., Suite 400
10    Attorneys for Plaintiff Laura Peters            Las Vegas, NV 89118
11                                                    Attorneys for Defendant Swift Transportation Co.
11                                                    of Arizona, LLC
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                       2
      Case 2:19-cv-00874-GMN-EJY Document 37 Filed 01/22/21 Page 3 of 3




                                                 Peters v. Swift Transportation Co. of Arizona, LLC
 11                                                                      2:19-cv-00874-GMN-EJY
 22
                                                ORDER
 33
             Pursuant to the foregoing stipulation, by and between the parties and their respective
 44
      counsel, and for good cause appearing therefore,
 55
             IT IS HEREBY ORDERED that the deadline for Plaintiff to respond to Defendant’s
 66
      Motion to Set Rule 35 Examinations (ECF No. 35), currently scheduled for Friday, January 22,
 77
      2021, shall be extended to Tuesday, January 26, 2021.
 88
             DATED this 22nd day of January, 2021.
  9
 9
10
10
11
11                                                ____________________________________
12                                                UNITED STATES MAGISTRATE JUDGE
12
13
13
14    Respectfully submitted by:
14    LADAH LAW FIRM, PLLC
15
15    /s/ Ramzy P. Ladah, Esq.
16    ________________________________
16    RAMZY PAUL LADAH, ESQ.
17
      Nevada Bar No. 11405
17
18    517 S. Third Street
18    Las Vegas, NV 89101
19    Attorneys for Plaintiff Laura Peters
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     3
